internal_revenue_service national_office technical_advice_memorandum index vil no case mis no ce oonl it's as b sec_451 tam-102889-99 - jun br taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend state a xx y year year a i o i o o a l o i t f t t u tam-102889-99 g h date issue whether taxpayer is permitted to defer under revproc_71_21 1971_2_cb_549 the inclusion in gross_income of annual payments due and received for services to be performed pursuant to an agreement which has a seven-year term conclusion taxpayer is not permitted to defer under revproc_71_21 the inclusion in gross_income of payments due and received for services to be performed pursuant to an agreement which has a seven-year term facts taxpayer is an insurance agency whose business consists primarily of negotiating placing and servicing insurance coverage and administering a claims the majority of taxpayer's clients are b entities in state a taxpayer uses the accrual_method of accounting and has a calendar_year taxable_year taxpayer has performed the administration of a insurance claims for its clients for many years prior to year all of taxpayer's clients were self-insured for the majority of their a losses in those years taxpayer administered its clients’ self-insured claims for a fixed fee under the terms of service agreements between taxpayer and its clients these service agreements were typically months in duration and required taxpayer to handle all claims activity that occurred during the term irrespective of when the claim originated at the end of the term either the agreement was renewed for a new fee and taxpayer continued to process the claims or the contract was not renewed and the claims handling duties were transferred to another claims administrator while the billing and payment terms varied from client to client taxpayer accounted for such agreements for tax and financia accounting purposes by recording the billings in a deferred revenue account and including such amounts in income on a straight-line basis over each 12-month contract period in year state a deregulated a insurance and insurance_companies began quoting for no-deductible coverage at rates substantially below the actuarially projected costs of self-insurance as a result many of taxpayer's clients expressed tam-102889-99 interest in purchasing annual policies from third-party insurance carriers rather than remaining self-insured in order to preserve its claims administration business taxpayer entered agreements with insurance carriers that were willing to unbundle the claims administration process to taxpayer taxpayer entered into such agreements with x in year and with y in year under these arrangements b entities purchased annual policies of no-deductible a insurance from insurance carriers x or y and instead of handling the claims administration themselves x and y contracted with taxpayer to perform the processing of x and y's clients‘ claims the agreements entered by taxpayer with x and with y to provide claims administration services are referred to as fully-insured contracts and are the subject of this technical_advice_memorandum _ according to taxpayer individual a claims can vary in duration from a few days to the remaining lifetime of ac the responsibility for paying and administering a claim is determined by the date of occurrence of the claim if the d was insured on the date of the occurrence the insurance_company that was providing coverage on that date owns the claim and is responsible for the claim until it can be closed insurance carriers that contract out their claims processing are not familiar with the facts and circumstances of the claims since the injured is not their c but have to rely on claims administration service providers such as taxpayer in addition if they do not have claims administration resources in house these carriers need some assurance that their chosen claims administrator will be available to process longer duration claims consequently taxpayer's fully-insured contracts with x and y are written with the expectation that taxpayer will provide claims administration services for a period of seven years sufficient time for a majority of the claims arising during the policy period to be closed these contracts specifically provide that taxpayer shall process claims for benefits covered under the contract for a period of seven years or until closure of the claims whichever comes first taxpayer's fully-insured contracts with x and y provide for two separate fees one fee is paid to taxpayer for the performance of loss control services and equals e of earned premiums payable f at policy inception and the remainder payable in q days after policy inception loss control services are any services intended to reduce the frequency and severity of claims arising under the policy in question the accrual of fees attributable to loss contro services has not been raised by the examining agent for purposes of this technical_advice request and no opinion is expressed or should be inferred with respect to those amounts the second fee paid to taxpayer under its contracts with x and y is for the performance of claims processing services this fee which is based on a fixed percentage of the premiums collected by x and y for the policies covered by the contract is paid to taxpayer pursuant to a schedule set out in each contract tam-102889-99 specifically each contract provides for an annual payment at the inception of each of the seven policy years covered by the contract part as a pre-determined percentage of the premiums earned by x and y for the covered policies the aggregate of the annual payments under a contract equals the agreed-upon compensation_for taxpayer's claims processing services for the seven- year contract term the percentage of the premiums payable each year varies in accordance with the amount of services the taxpayer expects to perform in each policy year each annual payment is computed in in addition to the annual payment of a percentage of the policy premium taxpayer's contracts also require that x and y pay an annual interest charge to taxpayer at the inception of each policy year beginning with the second year this interest charge each year is calculated by applying an agreed upon fixed rate to the total claims processing fee to be paid_by x and y under their contracts but that remains unpaid at the end of each policy year according to taxpayer this charge is to compensate it for the benefit that accrues to the insurance carrier as a result of being permitted to pay for taxpayer's services in annual installments instead of in the year that the entire policy premium is collected by the carrier taxpayer's fully-insured contracts may be terminated by either party with h days if the contract is terminated taxpayer is entitled to only the pro-rata fee based notice on the payment schedule set out in each contract any monies paid to taxpayer in excess of the pro-rata fee shall be refunded to the carrier this technical_advice_memorandum involves the proper accrual in gross_income of amounts received by taxpayer from x and y for the performance of claims processing services under the fully-insured contracts described above these amounts were generally due to and received by taxpayer on approximately july of each calendar_year for tax and financial_accounting purposes taxpayer recorded these amounts into a deferred revenue account when billed and included these amaunts in income on a straight-line basis each month over a twelve-month period taxpayer deferred the inclusion in gross_income of a portion of the claims processing fee until the taxable_year following the year in which such amounts were due and received thus law and analysis sec_451 provides that the amount of any item_of_gross_income shall be included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is properly accounted for in a different period tam-102889-99 s sec_1_451-1 provides in part that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive such income and the amount thereof can be determined with reasonable accuracy revproc_71_21 provides a limited exception to these general rules revproc_71_21 implements an administrative decision made by the commissioner in the exercise of his discretion under sec_446 to allow accrual_method taxpayers to defer income in certain specified and limited circumstances see sec_1 of revproc_71_21 because in many cases financial_accounting requires the deferral of advance_payments for services until the year in which such services are performed revproc_71_21 was intended to reconcile tax and financial_accounting treatment for qualifying payments without permitting extended deferral for the inclusion of such payments in gross_income see sec_2 of revproc_71_21 revproc_71_21 provides that an accrual_method taxpayer who pursuant to an agreement receives a payment in one taxable_year for services where all the services under such agreement are required by the agreement as it exists at the end of the taxable_year of receipt to be performed by him before the end of the next succeeding taxable_year may include such payments in gross_income as earned through the performance of the services subject_to certain limitations revproc_71_21 further provides however that any payment received by an accrual_method taxpayer pursuant to an agreement for the performance by him of services must be included in his gross_income in the taxable_year of receipt if under the terms of the agreement as it exists at the end of such year a any portion of the services is to be performed by him after the end of the taxable_year immediately succeeding the year of receipt or b any portion of the services is to be performed by him at an unspecified future date which may be after the end of the taxable_year immediately succeeding the year of receipt section dollar_figure of revproc_71_21 provides that for purposes of this revenue_procedure the term agreement includes other agreements written or otherwise between the taxpayer and the person for whose benefit the performance under the first agreement is to be rendered if such other agreements provide for the rendition of substantially_similar performance over a period of time that is substantially consecutive to that of the first agreement taxpayer takes the position that it properly deferred income due and received in particular under its fully-insured contracts with x and y under revproc_71_21 taxpayer argues that although its fully-insured contracts extend for a seven-year term each annual payment made under its contracts relates solely to services to be performed during the one-year period immediately following the receipt or due_date accordingly taxpayer asserts that its accrual of annual payments due and received tam-102889-99 under its fully-insured contracts is consistent with the purpose of revproc_71_21 to reconcile tax and financial_accounting treatment without extended deferral of income alternatively taxpayer argues that it is not required to include the payments due and received under its fully-insured contracts in income under sec_451 because it has no fixed_right to the income until all the claims processing services are performed for the policy year application to taxpayer's fully-insured contracts because such contracts are for the provision of services over a seven-year term that under sec_451 payments required under these contracts must be included in taxpayer's income in the taxable_year in which such payments are due and received the examining agent however contends that revproc_71_21 has no moreover the examining agent asserts based on our review of the facts we believe that revproc_71_21 does not permit taxpayer to defer the inclusion in gross_income of payments due and received under its fully-insured contracts with x and y as noted above revproc_71_24 provides a limited administrative exception to the general rules under sec_451 for inclusion of amounts in gross_income by accrual_method taxpayers revproc_71_21 expressly applies only to payments received or amounts due and payable pursuant to an agreement wherein all the services under such agreement as it exists at the end of the taxable_year are to be performed before the end of the next succeeding taxable_year see section dollar_figure of revproc_71_21 that provision requires the completion of all of the services required under the agreement and not merely the completion of the services that relate to any particular payment under the agreement in contrast taxpayer's contracts clearly state that taxpayer shall process claims for benefits subject_to this agreement for a period of seven years or until closure of claims whichever comes first according to taxpayer these contracts are specifically written to provide multi-year terms so that the insurance carriers have some assurance that taxpayer as their claims administrator will be available to process longer-duration therefore the services to be performed claims about which they are more familiar under taxpayer's contracts are often expected to extend well beyond the end of the next succeeding taxable_year consequently the advance_payments received under these contracts do not qualify for deferral under the terms of revproc_71_21 moreover the fact that taxpayer's contracts incorporate payment schedules allowing the claims processing fees to be paid_by x and y in annual installments does not change the character of each contract as one agreement to provide services fora seven-year term this characterization is further supported by taxpayer's assessment of an annual interest charge beginning the second policy year on the unpaid balance of the total claims administration fee due over the entire seven-year contract term this interest charge further illustrates that each annual payment is part of one integrated contract requiring taxpayer to perform claims processing services over a seven-year period ll tam-102889-99 taxpayer also argues that each annual payment received under the fully-insured section contracts should be viewed as an advance_payment relating to a one-year contract wherein all of the services to be performed under that contract will be performed over a 12-month_period before the end of the next succeeding taxable_year however even if this were the case revproc_71_21 specifically addresses such situation dollar_figure of revproc_71_21 provides that for purpose of this revenue_procedure the term agreement includes other agreements written or otherwise between the taxpayer and the person for whose benefit the performance under the first agreement is to be rendered if such other agreements provide for the rendition of substantially_similar performance over a period of time that is substantially consecutive to that of the first agreement if taxpayer's agreements were viewed as seven separate one-year agreements each agreement would be with the same customer for precisely the same services and would extend over periods consecutive to the first agreement therefore under revproc_71_21 these agreements would be aggregated and treated as one agreement providing for the performance of services extending beyond the taxable_year immediately succeeding the year payments are received advance_payments made pursuant to these agreements still would not qualify for deferral under revproc_71_21 accordingly as an alternative argument taxpayer takes the position that it is not required to include the annual payments required under its fully-insured contracts in income when such payments are due or received under sec_451 because it has no fixed_right to the income until all the claims processing services are performed for each pclicy year particular taxpayer states that its performance of claims administration services in the future constitutes a substantial contingency that prevents its right to income from being fixed until such services are actually performed in we disagree with the taxpayer's interpretation of sec_451 and the regulations thereunder sec_1_451-1 provides in part that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive such income and the amount thereof can be determined with reasonable accuracy both the courts and the service have consistently held that under this all_events_test the right to receive income becomes fixed when the required performance occurs when payment is due or when payment is made whichever happens first see 372_us_128 bell federal savings loan ass'n subs v commissioner tcmemo_1991_368 rev'd on other grounds 40_f3d_224 7th cir revrul_84_31 c b revrul_83_106 1983_2_cb_11 revrul_81_176 1981_2_cb_112 revrul_80_308 1980_2_cb_162 revrul_79_266 1979_2_cb_203 revrul_79_195 1979_1_cb_177 thus if an amount is received by or due to an accrual_method taxpayer for services to be performed at a future date then the taxpayer must include this amount in income for the taxable_year in which it is received or due whichever is earlier regardiess of when fle tam-102889-99 such services are performed in the present case taxpayer must include each annual payment received or due under its fully-insured contracts with x and y in gross_income in the taxable_year that such payments are due or received whichever is earlier in conclusion based on the above analysis taxpayer is not permitted to defer under revproc_71_21 the inclusion in gross_income of payments due and received for services to be performed pursuant to an agreement which has a seven-year term rather under sec_451 taxpayer must include these amounts in gross_income in the taxable_year in which such amounts are due or received whichever is earlier a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
